FINAL REJECTION, FOURTH DETAILED ACTION
Status of Prosecution
The present application, 16/733,421 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed January 3, 2020 claims priority to provisional application 62/788,506, filed on January 4, 2019.
The Office mailed a non-final rejection, first detailed action on November 13, 2020.
Applicant filed amendments and accompanying remarks and arguments on May 7, 2021.
The Office mailed a final rejection, second detailed action on June 2, 2021.
Applicant filed an after final request with accompanying remarks and arguments on August 2, 2021. Examiner mailed an advisory action on August 11, 2021 following up.
Applicant filed a request for continued examination on September 2, 2021.
The Office mailed a non-final rejection, first detailed action on December 26, 2021.
Applicant filed amendments and accompanying remarks and arguments on February 14, 2022.
Claims 1-20 are pending and all are rejected. Claim 1 is the sole independent claim.

Response to Arguments and Remarks 
Examiner thanks Applicants for the amendments and remarks submitted therewith. Having considered the amendments, Examiner has newly applied Li et al. (“Li”), United States 
The rejection of the claims is maintained
Claim Interpretation – 35 USC  112(f)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “search request analysis subsystem” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections – 35 USC § 112
A.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1- 20 are rejected under 35 U.S.C. § 112(b). Claim 1 recites “a search request analysis subsystem configured to analyze an intent of a received search request …” invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The Specification as filed mentions the search request analysis subsystem in paragraphs 0018-19 and merely describes it as analyzing the intent by extracting one or more search terms from the received search request. This mere statement of extraction and analysis does not specific an algorithm or specifics in a definite manner that links the structure to the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As the remaining dependent claims do not remedy this deficiency, they are also rejected.
B.
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 19 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites, “wherein the search request analysis subsystem receives the search request and analyze the search request by extracting one or more search terms from the search request and identifies an intent,” which apparently does not further limit parent claim 1’s recitation of near-identical limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-3, 5-9 and 11-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Blackwell et al. (“Blackwell”), United States Patent Application Publication 2015/0058318, published on February 26, 2015 in view of Bhojan, United States Patent 8,196,061 published on .

As to Claim 1, Blackwell teaches: A system for search result visualization comprising:
a plurality of designated display windows located on a display page of the graphical user interface (Blackwell: Fig. 1, par. 0024 search results in window, are displayed on a search toolbar), wherein each of the designated display windows comprises: 
a display area configured to display a portion of a document from a source document, wherein the source document is corresponding to the search result (Blackwell: pars. 0025, 28 the search result are excerpts or thumbnail images of the target pages (i.e. source document) of the search results); and 
a graphical control element located adjacent to the display area in the plurality of designated display windows (Blackwell: Fig. 1, par. 0029, controls [160] [162] are refinement icons that act as functions depending on the type of corresponding search result), 
and wherein a user can view multiple search results simultaneously by viewing multiple designated display windows on the same display page (Blackwell: Fig. 1,  par. 0028, multiple windows are viewable in the toolbar  110), and wherein each graphical control element of each corresponding designated display window is independently controllable (Blackwell: par. 0029, each of the control items [160] [162] are displayed when the search result is selected, which means they are independently controllable ).

    PNG
    media_image1.png
    595
    869
    media_image1.png
    Greyscale


 Blackwell may not explicitly teach: a graphical control element located adjacent to the display area in the plurality of designated display windows, wherein the graphical control element is configured to control movement of a portion of the document in the display area to display at least one of a set comprising a predefined preceding portion and a predefined succeeding portion of the source document.
wherein each designated display window displays search results that are scrollable, and 
wherein movement within one designated display window is independent of movement in other designated display windows.
Blackwell further teaches that the thumbnail images may have zoom and panning features for each image (Blackwell: par. 0028). While Blackwell is silent as to the specifics of these zoom and panning features, Examiner asserts that these features could be understood to be (Bhojan: Abstract). Specifically, Bhojan teaches that bookmarks may be added throughout the electronic document (Bhojan: col. 7, lines 4-11, the user is able to add a bookmark by marking a portion of the document). The user is then able to navigate to the bookmark in a sequential manner by pressing buttons up and down to navigate through them (Bhojan: Fig. 5, col. 30, lines 33-51, the up button [509] and [down button [511] are used to move to the next bookmark in the respective direction). 

    PNG
    media_image2.png
    477
    647
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Blackwell device by including computer instructions to have replaced or added the bookmark graphical buttons by each search result window (target page) and the marking of the bookmarks to the electronic devices of Blackwell as taught by Bhojan. Examiner asserts that the resulting combination and modification (Bhojan: col. 1, lines 44-50).
Blackwell, Bhojan and Li may not explicitly teach: a search request analysis subsystem configured to analyse an intent of a received search request by extracting one or more search terms from the received search request, 
wherein the search request analysis subsystem is further configured to fetch a source document corresponding to the received search request from an internal repository based on an analysed intent, and 
wherein the internal repository stores information from at least one subset of a set comprising webpages, PDF files, power point files, word documents, spreadsheets, images, and videos.
Li teaches in general concepts related to processing a web query into structured data (Li: Abstract). Specifically Li teaches that a question may be asked, generating a query and retrieving a search result with an inferred intent (Li: par. 0002). The query terms are extracted into a class, intent and attribute tuple (Li: par. 0015, the tuple {C,I,A} is used as the query terms are extracted). The intent refers to the information a user is query to obtain (Li: par. 0018). An appropriate structured data source may then be directed based on the inferred intent (Li: par. 0013, for instance determining a movie database based on the intent). The returned search results may include documents  (Li: par. 0001).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Blackwell-Bhojan device by (Li: par. 0003).

As to Claim 2, Blackwell, Bhojan and Li teach the elements of Claim 1.
Blackwell further teaches: wherein the search request comprises at least one or more questions and one or more keywords (Blackwell: par. 0025, a search query is a type of question and par. 0029, text to be entered is a keyword).  

As to Claim 3, Blackwell, Bhojan and Li teach the elements of Claim 1.
Bhojan further teaches: wherein the portion of the document comprises at least one of paragraphs, a snippet, a sentence, a text, a phrase, a portion of a table, a portion of an image, a portion of a video or a combination thereof (Bhojan: col. 18, lines 63-67, a portion, section, text or any other subsection of the document may be marked for a bookmark).

As to Claim 5, Blackwell, Bhojan and Li teach the elements of Claim 1.
Yan further teaches: wherein the display area is configured to display a list of questions suggested to a user based on one or more keywords provided by the user (Yan: pars. 0151-52, the auto-fill menu will display suggestions of potential search terms (i.e. questions) based on the entered terms, words provided by the user).

As to Claim 6, Blackwell, Bhojan and Li teach the elements of Claim 1.
(Yan: par. 0054, the files may be stored in different devices, cloud servers, each of which may be considered to be an internal repository).  

As to Claim 7, Blackwell, Bhojan and Li teach the elements of Claim 1.
Yan and Bhojan as combined further teaches: wherein each of the plurality of designated display window comprises a plurality of display areas and a corresponding plurality of graphical control element, and wherein each of the plurality of display areas is configured to display a corresponding plurality of search results (Yan: Fig. 14, each of the previews are displayed in a plurality of display areas. Examiner notes the combination of the scrollbar-bookmark buttons would be adjacent to each of these search-result documents).

As to Claim 8, Blackwell, Bhojan and Li teach the elements of Claim 1.
Bhojan further teaches: wherein the graphical control element comprises at least one of scrollbars, swiping up and down and sliders (Bhojan: Fig. 5, col. 30, lines 33-51, the up button [509] and [down button [511] are used to move to the next bookmark in the respective direction on a scrollbar).

As to Claim 9, Blackwell, Bhojan and Li teach the elements of Claim 1.
Yan further teaches: wherein the display area is configured to display a complete version of the source document when the user clicks on the portion of the document (Yan: par. 0060, the user may click on the representation to open it).  

As to Claim 11, Blackwell, Bhojan and Li teach the elements of Claim 1.
Yan further teaches: wherein the display area of each of the plurality of designated display window is configured to display the portion of the document for an associated viewer of the source document (Yan: par. 0208, the system will extract a portion of the document and generate a visual preview of the electronic file, which Examiner interprets as using a viewer of the source document).

As to Claim 12, Blackwell, Bhojan and Li teach the elements of Claim 11.
Yan further teaches: wherein the associated viewer for the source document renders into each of the plurality of designated display window comprising the portion of the source document (Yan: par. 0208, the system will extract a portion of the document and generate a visual preview of the electronic file and display in the display area [2215]).  

As to Claim 13, Blackwell, Bhojan and Li teach the elements of Claim 1.
Bhojan further teaches: wherein the graphical control element is configured to control movement of the portion of the document in the display area to display the portion of the document located based on one or more bookmarks and corresponding one or more locations in an internal repository(Bhojan: Fig. 5, col. 30, lines 33-51, the up button [509] and [down button [511] are used to move to the next bookmark in the respective direction).

As to Claim 14, Blackwell, Bhojan and Li teach the elements of Claim 13.
(Bhojan: col. 18, lines 31-38, subsections of the document may be bookmarked).  

As to Claim 15, Blackwell, Bhojan and Li teach the elements of Claim 14.
Bhojan further teaches: wherein the one or more bookmarks are inserted at the time of ingestion (Bhojan: col. 18, lines 63-65, the user may identify the portion of the document at any time to mark the bookmark) and in the source document at a location of the portion of the document when the user requests to scroll to the source document  (Bhojan: col. 18, lines 63-65, the user may identify the portion of the document at any time to mark the bookmark).  

As to Claim 16, Blackwell, Bhojan and Li teach the elements of Claim 1.
Yan further teaches: wherein the graphical control element is configured to control movement of the portion of the document in the display area to display the portion of the document based on at least one of a location of the portion of the document sent to designated display window and to the associated viewer of the source document (Bhojan: Fig. 5, col. 30, lines 33-51, the up button [509] and [down button [511] are used to move to the next bookmark in the respective direction, which would then move the displayed portion of the document in the display window or viewer).  

As to Claim 17, Blackwell, Bhojan and Li teach the elements of Claim 1.
Li further teaches: wherein the internal repository stores information from at least one subset of a set comprised of a document repository (Li: par. 0001, the databases may contain documents), internal ticketing system, customer facing ticketing system, knowledge base articles, user and product manuals, internal and external webpages, and customer relationship management systems (Li: .

As to Claim 18, Blackwell, Bhojan and Li teach the elements of Claim 1.
Bhojan further teaches: wherein the search request analysis subsystem is configured to split the source document into a plurality of sub-documents by inserting one or more bookmarks in the source document based on a plurality of document splitting criteria, wherein the bookmarks are inserted at least one of a beginning, middle, and the end of paragraphs, images, at rows of tabular data, and at a plurality of places along a timeline of a video (Bhojan: col. 7, lines 4-11, the user is able to add a bookmark by marking a portion of the document. The criteria may be one of the user’s decision).

As to Claim 19, Blackwell, Bhojan and Li teach the elements of Claim 1.
Li further teaches: wherein the search request analysis subsystem receives the search request and analyze the search request by extracting one or more search terms from the search request and identifies an intent (Li: par. 0015, the tuple {C,I,A} is used as the query terms are extracted).

As to Claim 20, Blackwell, Bhojan and Li teach the elements of Claim 1.
Li further teaches: wherein the search result analysis subsystem identifies a source document which includes the answer of the search request asked by a user (Li: par. 0020, a database (i.e. source document) is identified that is suitable for the answer of the query).

B.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Blackwell et al., United States Patent Application Publication 2015/0058318, published on February 26, 2015 in view of Bhojan, United States Patent 8,196,061 published on June 5, 2012 and in further view of Li et al. (“Li”), United States Patent Application Publication 2011/0270815, published on November 3, 2011 and in further view of Seacat DeLuca et al., (“Seacat DeLuca”), United States Patent Application Publication 2016/0170992 published on June 16, 2016.

As to Claim 4, Blackwell, Bhojan and Li teach the elements of Claim 1.
Blackwell, Bhojan and Li may not explicitly teach: wherein the display area is configured to display a colour coded confidence score corresponding to the portion of the document, and wherein the confidence score is representative of a degree of relevancy of the at least one relevant search result.  
Seacat DeLuca teaches in general concepts related to indicating search result relevancy (Seacat DeLuca: Abstract). Specifically, Seacat DeLuca teaches that a user inputs a search query into a search tool and a list of results is retrieved (Seacat DeLuca: par. 0017). The retrieved results may display results that are scored highly relevant or “correct” by color coding or highlighting them result (Seacat DeLuca: par. 0021, previously-visited or other scored results may be marked as appropriate with highlighting, coloring, or bold-faced rectangle).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Blackwell-Bhojan-Li device by (Seacat DeLuca: pars. 0002-03).
C.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Blackwell et al., United States Patent Application Publication 2015/0058318, published on February 26, 2015 in view of Bhojan, United States Patent 8,196,061 published on June 5, 2012 in further view of Li et al. (“Li”), United States Patent Application Publication 2011/0270815, published on November 3, 2011 and in further view of non-patent literature “Google Search Featured Snippets highlighting answers on linked AMP articles,” by Abner Li, (“Abner Li”) with published on December 30, 2018.

As to Claim 10, Blackwell  and Bhojan teach the elements of Claim 1.
Yan and Bhojan may not explicitly teach: wherein the graphical control element is configured to enable the user to scroll to the search result in the source document by clicking on the search result in the display area or a link associated with the search result.
Abner Li discloses a search result behavior in which an identified answer/result to a search query will result in the automatic scrolling to the identified relevant portion of the document (Li: the answer may also be highlighted to give context to the user).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al., United States Patent Application Publication 2015/0121212 (April 30, 2015) (describing bookmark navigating system for electronic reading material);
Hirchak et al., United States Patent Application Publication 2020/0125633 (April 23, 2020) (describing presentation search tool);
Seyfert et al., United States Patent 10,558,676 (Feb. 11, 2020) (describing search across multiple user interfaces)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/
Examiner, Art Unit 2174